Citation Nr: 0405417	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and GB


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
October 1963.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In January 2003, the 
Board granted the veteran's motion to advance her appeal on 
the Board's docket.  

In August 2003, the Board remanded the case to the RO in 
light of the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), that was directed to development action the Board had 
taken in this case under 38 C.F.R. § 19.9(a)(2).  The RO 
recently returned the case to the Board for appellate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1 (hereafter Manual M21-
1), Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues on appeal, as clarified by Quartuccio, supra.  

Regarding service connection for GERD, the Board observes 
that the VA medical examiner stated he was unable to render 
an opinion as to whether there was a relationship between the 
disorder and the veteran's military service.  The examiner 
was also asked to opine regarding aggravation as a result of 
service of any preexisting disorder.  In either case, the 
Board requested a complete rationale for any opinion 
expressed.  The examination report is clearly inadequate as 
it failed to address to the medical issues presented.  See 
for example Stegall v. West, 11 Vet. App. 268 (1998).  

As for service connection for PTSD, the veteran's personnel 
records were obtained and referred to the RO.  The 
supplemental statement of the case in September 2003 noted 
information from these records.  However it does not appear 
that the records, which refer to behavioral issues, were 
referred to a medical professional as suggested in the VA 
development guidance.  See Manual M21-1, Part III, para 
5.14d(8) directing "In personal assault claims, secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes. Evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a neuropsychiatric physician."

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).
Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
gastrointestinal examination of the 
veteran by a specialist in 
gastrointestinal diseases or other 
available appropriate medical specialist, 
other than the examiner who participated 
in the April 2003 examination, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
her GERD or other gastrointestinal 
disability found.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  The examiner should address 
the following questions:

Does the veteran have GERD or any other 
chronic gastrointestinal disability 
related to her military service, or if 
such disability pre-existed service, was 
it aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The VBA AMC should complete any 
additional development necessary to 
comply with the current development 
guidelines set forth in Manual M21-1, in 
particular Part III, para. 5.14d in the 
manner suggested therein for claims such 
as the veteran's.  

Following the above, the VBA AMC should 
schedule the veteran for a VA psychiatric 
examination by a psychiatrist who has not 
previously examined her, if possible, to 
determine whether the veteran has PTSD 
that is related to an inservice stressor.  
The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD, in particular 
the criteria for such claims based on 
personal assault.  
The examination report should include a 
detailed account of all pathology found 
to be present.  


If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
stressor(s) that caused the disorder and 
the evidence relied on to establish the 
existence of the stressor(s).  

The examiner must also comment explicitly 
upon whether there is a link between such 
inservice stressor or stressors and 
current symptoms and the significance of 
alternative source information including 
her personnel records in formulating the 
requested opinion.  

The examiner should also comment on the 
significance, if any, of the experiences 
reported to have occurred in service to 
any current psychiatric disability found 
to be present.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

The entire claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All necessary special 
studies or tests should be accomplished.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for PTSD on a de novo basis, 
and service connection for GERD.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA 
AMC; however, the veteran is hereby advised that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of her claims for 
service connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

